Case 21-30660-KLP               Doc 6     Filed 03/02/21 Entered 03/02/21 04:29:22                     Desc Main
                                          Document      Page 1 of 7


    John C. Longmire (pro hac vice admission pending)             Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)           David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)             Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                  WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                            Two James Center
    New York, NY 10019                                            1021 E. Cary Street, Suite 1700
                                                                  Richmond, VA 23219
    Telephone:          (212) 728-8000                            Telephone:             (804) 977-3300
    Facsimile:          (212) 728-8111                            Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                            )
      In re:                                                                ) Chapter 11
                                                                            )
      PAPER SOURCE, INC., et al.,1                                          ) Case No. 21-30660
                                                                            )
                                                Debtors.                    ) (Joint Administration Requested)
                                                                            )

                          DECLARATION OF COLIN M.
                       ADAMS IN SUPPORT OF DEBTORS’
                     MOTION FOR ENTRY OF INTERIM AND
               FINAL ORDERS (A) AUTHORIZING THE DEBTORS TO
              OBTAIN POSTPETITION FINANCING, (B) AUTHORIZING
             THE DEBTORS TO USE CASH COLLATERAL, (C) GRANTING
            LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
     (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

           I, Colin M. Adams, hereby declare under penalty of perjury:

           1.      I am a Senior Managing Director at M-III Advisory Partners, LP (“M3”), the

proposed financial advisor to Paper Source, Inc., and its debtor affiliate, as debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (these “Chapter 11 Cases”).



1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
           address is 125 South Clark St., Chicago, IL 60603.
Case 21-30660-KLP           Doc 6      Filed 03/02/21 Entered 03/02/21 04:29:22                    Desc Main
                                       Document      Page 2 of 7



       2.      I submit this Declaration in support of the Motion of Debtors for Interim and Final

Orders (A) Authorizing the Debtors to Obtain Senior Secured Postpetition Financing,

(B) Authorizing the Use of Cash Collateral, (C) Granting Liens and Superpriority Administrative

Expense Status, (D) Granting Adequate Protection to Certain Prepetition Secured Parties,

(E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related

Relief (the “Motion”) and the financing package proposed therein (the “DIP Facility”).2

       3.      Except as otherwise indicated, all statements set forth in this Declaration are based

upon (a) my personal knowledge of the Debtors’ operations and finances gleaned during the course

of M3’s engagements with the Debtors, (b) my discussions with the Debtors’ senior management,

other members of the M3 team and the Debtors’ other advisors, and (c) my review of relevant

documents and/or my opinion based upon my experience. If I were called upon to testify, I could

and would testify competently to the facts set forth herein based on such personal knowledge,

discussions, review of documents and/or opinion.

                            BACKGROUND AND QUALIFICATIONS

       4.      I am a Senior Managing Director of M3, an independent corporate turnaround and

advisory firm founded in 2015 that specializes in financial and operational restructurings,

performance improvement and business management across a broad range of industries. I have

more than 20 years of experience in the restructuring sector, having been both an advisor and a

principal in numerous U.S. and European restructurings and special situations. Prior to becoming

a Managing Director at M3 in 2017, I served as a Managing Director at Morgan Stanley & Co.,

LLC in New York and London from 2010-2017 and as a Managing Director at Citadel Securities




2
       Capitalized terms used but not otherwise defined herein have the meaning ascribed to such terms in the
       Motion.



                                                      -2-
Case 21-30660-KLP         Doc 6     Filed 03/02/21 Entered 03/02/21 04:29:22             Desc Main
                                    Document      Page 3 of 7



in New York from 2009-2010. Prior to that, I was a partner at Kirkland & Ellis LLP in New York.

I hold a J.D. with a Certificate in Business Law from the University of California, Los Angeles

School of Law and graduated with an A.B. in Economics and History from Duke University.

       5.      Over the course of my career, I have served as an advisor, attorney, officer or

investor in chapter 11 cases such as American Airlines, Belk, Bertucci’s, Cengage Learning, Colt

Defense, Cornerstone Propane, Craftworks, Energy Future Holdings, Extended Stay Hotels,

General Motors, GST Auto Leather, Neiman Marcus, Relativity Media, Remington Outdoor,

Sears, Solutia, Tailored Brands, Tronox, and WorldCom.

                       THE DEBTORS’ NEED FOR DIP FINANCING

       6.      In September 2020, and then again in late January 2021, the Debtors engaged M3

to assist in various projects, including the development and administration of its short-term cash

flow forecasting, budgeting, cash management planning, and operational restructuring efforts,

including assisting with a store rationalization strategy. I lead the M3 team, and, working closely

with the Debtors’ management, I have become well acquainted with the Debtors’ capital structure,

liquidity needs and business operations. Based on my firm’s prior engagement in the fall of 2020,

I was aware that the Debtors’ liquidity profile had been strained following the beginning of the

COVID-19 pandemic and its impact on retailers including, government mandated shut downs,

capacity restrictions and the general decline of store traffic and purchasing.

       7.      The Debtors engaged M3 in January 2021, in part, to assist the Debtors in projecting

their short-term cash flow needs. In completing this exercise, it became clear to me that the

Debtors would not have sufficient liquidity to fund their operations adequately, meet their funded

debt obligations, and continue making monthly rent payments, including catch-up payments on

previously negotiated rent deferrals, on their 158 retail store locations and other leased properties.

The Debtors’ liquidity profile, among other issues, led the Debtors to determine that a chapter 11


                                                 -3-
Case 21-30660-KLP         Doc 6    Filed 03/02/21 Entered 03/02/21 04:29:22            Desc Main
                                   Document      Page 4 of 7



filing was imminent. In light of that decision, M3, at the Debtors’ direction, has reviewed and

analyzed the Debtors’ projected cash needs and—following intense negotiations with the Debtors’

Prepetition First Lien Lenders—prepared a 13-week cash flow projection outlining the Debtors’

postpetition cash needs. This cash flow projection is attached as Exhibit 2 to the proposed interim

DIP order (the “DIP Budget”).

       8.      As the DIP Budget shows, the Debtors require immediate access to liquidity to

ensure that they are able to meet their working capital needs during these Chapter 11 Cases. It is

my professional opinion that immediate access to such liquidity is essential to ensuring the success

of the Debtors’ near-term restructuring objectives, including running a fulsome sales and

marketing process for substantially all of the Debtors’ assets. Without the DIP Facility, the

Debtors will not have sufficient liquidity to operate their business, pay employee wages, or pay

other critical business expenses. Moreover, failure to pay these expenses would materially and

negatively impact the Debtors’ marketing process. In my view, absent the DIP Facility and the

immediate access to liquidity that it provides, the Debtors would suffer immediate and irreparable

harm and the value of their assets and businesses would be severely diminished to the detriment

of all stakeholders.

         THE DEBTORS’ EFFORTS TO SECURE POSTPETITION FINANCING

       9.      M3 solicited proposals for postpetition financing by contacting various well-

established and experienced financial institutions and other capital sources. Among others, M3

contacted MidCap Financial Trust who informed me that they would be unwilling to consent to

the priming of prepetition liens held by the Prepetition First Lien Lenders. In addition to MidCap

Financial Trust, I reached out to five other capital sources to solicit financing proposals. These

five parties are lenders that I know often make loans in distressed and bankruptcy situations and

include traditional lending sources and alternative credit funds. In addition, I also contacted the


                                                -4-
Case 21-30660-KLP         Doc 6    Filed 03/02/21 Entered 03/02/21 04:29:22             Desc Main
                                   Document      Page 5 of 7



Debtors’ largest Prepetition Second Lien Lender, VPC Special Opportunities Fund III Onshore,

L.P. (“Victory Park”) and inquired whether Victory Park was prepared to extend postpetition credit

to the Debtors on a subordinated basis. During our conversation, Victory Park indicated that they

were unwilling to provide postpetition financing subordinate to the liens of the Prepetition First

Lien Lenders.

       10.      As mentioned above, the Prepetition First Lien Lenders advised us that they would

not consent to having their liens primed by any third party postpetition financing facility. No other

party we contacted expressed interest in providing postpetition credit on an unsecured or

subordinated basis given the preexisting liens on the Debtors’ assets. In addition, because of these

liens, either the prepetition secured parties would need to consent to priming financing from a new

party or the Debtors would have to prevail on a protracted, expensive and uncertain priming

litigation. Accordingly, to gain access to critical and necessary postpetition financing in the form

of the DIP Facility, the Debtors focused their postpetition financing negotiations with MidCap

Financial Trust (as DIP Agent for the DIP Lenders). These negotiations were conducted at arm’s

length and in good faith by myself, the Debtors and the Debtors’ other professional advisors.

       11.      A critical component of the negotiations was preparation of the Initial Approved

Budget. In reaching agreement on this budget, M3 worked closely with the Debtors’ management

team and the Debtors’ other professional advisors. After weeks of hard fought negotiations with

the MidCap Financial Trust and its legal and financial advisors, the parties agreed that the Initial

Approved Budget attached to the Motion was an acceptable and a reasonable projection of the

Debtors’ likely cash receipts and operating and other disbursements and could serve as the basis

on which debtor in possession financing could be extended. Based on M3’s analysis of the

Debtors’ liquidity needs under the projections and assumptions underlying the DIP Budget, I




                                                 -5-
Case 21-30660-KLP         Doc 6    Filed 03/02/21 Entered 03/02/21 04:29:22             Desc Main
                                   Document      Page 6 of 7



believe the requested DIP Facility will allow the Debtors to continue their operations and fund an

orderly marketing process.

     THE DIP FACILITY REPRESENTS THE BEST OFFER FOR THE DEBTORS

       12.      I have reviewed the Motion, and believe that the DIP Facility is essential to ensure

the uninterrupted operation of the Debtors’ business and to avoid immediate and irreparable harm

to the Debtors and their estates. Without a prompt grant of authority to obtain financing on the

terms proposed under the DIP Credit Agreement, the Debtors will not be able to pay employees

and satisfy business and operating expenses, which will cause immediate and irreparable harm to

their estates, including the need for a near-term liquidation. I believe that immediate access to the

DIP Facility enables the Debtors to stabilize and maintain their operations, helping to restore the

confidence of the Debtors’ landlords, vendors, customers, employees and other stakeholders at this

critical stage. It is my experience, based on past retail cases that I have worked on, that

stakeholders such as vendors and landlords assess the likelihood of the Debtors’ ability to continue

as a going concern—including to the Debtors’ access to post-petition financing—when

determining how to engage with the debtor following the chapter 11 filing. I believe the $16

million in committed incremental financing provided under the DIP Facility sends a strong

message to these stakeholders and will allow the Debtors to restore confidence with these

stakeholders and continue performing in the ordinary course.

       13.     Based on my experience, the economic and non-economic terms of the DIP Facility

are customary. The Debtors must pay approximately 3.3% of the total financing to be provided in

fees. Based on my professional opinion, these fees are an integral and customary component of

the overall terms of the DIP Facility, and similar facilities. Moreover, non-economic terms—such

as events of default, termination, and the carve-out mechanism—are also consistent with terms

that I have seen proposed and approved in other chapter 11 cases.


                                                 -6-
Case 21-30660-KLP         Doc 6      Filed 03/02/21 Entered 03/02/21 04:29:22          Desc Main
                                     Document      Page 7 of 7



         14.    In addition, based on the DIP Budget and other financial information made

available to me by the Debtors, I believe the liquidity provided under the DIP Facility will enable

the Debtors to execute their immediate restructuring objectives, including running a successful

sales and marketing process for substantially all of the Debtors’ assets. Based on my experience

and involvement in the consideration and negotiation of the DIP Facility, I believe that the DIP

Facility is the best available option, in the best interest of the Debtors’ estates and stakeholders

and is necessary and appropriate under the circumstances. As such, in my opinion, the Debtors’

request to enter into the DIP Facility is a sound exercise of their business judgment and should be

approved.

                                         CONCLUSION

         15.    For all of the reasons set forth herein and in the Motion, I believe that obtaining

postpetition financing in accordance with the terms of the proposed DIP Credit Agreement is

absolutely essential to the Debtors’ ability to minimize disruption and avoid immediate and

irreparable harm to their estates.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated:    March 2, 2021
          New York, New York

                                               /s/ Colin M. Adams
                                              Colin M. Adams
                                              Senior Managing Director
                                              M-III Advisory Partners, LP




                                                 -7-
